Case: 18-12336   Date Filed: 09/03/2019   Page: 1 of 20


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-12336
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:17-cr-80187-RLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MANUEL ANTONIO SEVERINO,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 3, 2019)

Before MARTIN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-12336     Date Filed: 09/03/2019    Page: 2 of 20


      Manuel Antonio Severino appeals his convictions and 65-month sentence for

aiding and assisting in the preparation of false tax returns, wire fraud, and

aggravated identity theft. The district court did not abuse its discretion in declining

to give the additional willfulness instruction requested by Severino because that

instruction was subsumed by the offense instruction given. In addition, the

evidence was sufficient to support Severino’s convictions, and the court did not

abuse its discretion in weighing the 18 U.S.C. § 3553(a) factors or rely on any

improper factor in imposing sentence. We therefore affirm.

                                          I.

      Severino proceeded to a jury trial on all 17 counts of a superseding

indictment charging him with: 13 counts of aiding and assisting in the preparation

of false tax returns, in violation of 26 U.S.C. § 7206(2) and 18 U.S.C. § 2 (Counts

1–13); 2 counts of wire fraud, in violation of 18 U.S.C. §§ 1343 and 2 (Counts 14–

15); and 2 counts of aggravated identity theft against “J.LM.” and “K.M” (later

identified as Kenneth Mestre), in violation of 18 U.S.C. §§ 1028A(a)(1) and 2,

(Counts 16–17).

      At trial, the government called an expert witness and Internal Revenue

Service agent who testified, in relevant part, that the American Opportunity Credit

is a tax credit that applies to qualified post-secondary education expenses. The

agent explained that a Form 1098-T issued by the educational institution is used to


                                           2
              Case: 18-12336    Date Filed: 09/03/2019    Page: 3 of 20


verify the credit and prevent fraud. He further stated that in claiming the American

Opportunity Credit, the education expenses had to be paid in the same tax year for

which the credit was claimed and that a Form 8863 was supposed to be attached to

the tax return. The Form 8863 required the name of the student and the

educational institution that they attended, as well as the amount of expenses based

on the 1098-T.

      The government later called an investigative analyst for the IRS, who

testified that 452 tax returns, unsigned by any preparer, had come from two IP

addresses linked to Severino; later testimony tied the IPs to Severino’s residential

address. Of the 452 unsigned returns, 388 claimed the American Opportunity

Credit, but only 14 had a corresponding 1098-T. The analyst stated that this was

much higher than the ordinary proportion of returns claiming the credit.

      In addition, the government offered testimony from four individuals whose

tax returns were the subject of the § 7206(2) counts; each testified that Severino

had prepared the returns on their behalf. The 2014 and 2015 returns that Severino

prepared for Nidia Sierra both claimed the American Opportunity Credit based on

expenses that Sierra had allegedly incurred in nursing school, but Sierra testified

that she had not attended school or spent money on education, and that she had not

told Severino that she had done so. Similarly, the 2013 return that Severino

prepared for Raul Mendoza claimed the American Opportunity Credit based on his


                                          3
                 Case: 18-12336    Date Filed: 09/03/2019   Page: 4 of 20


attending a particular college, but Mendoza testified that he had not attended that

college in 2013 or told Severino that he had. The 2014 return Severino prepared

for Jorge Oviedo likewise claimed an educational credit on behalf of J.L.M., who

was listed as Oviedo’s dependent niece and whose Social Security number was

provided. But Oviedo testified that he did not know J.L.M., tell Severino that

J.L.M. was his niece, provide J.L.M.’s Social Security number, or tell Severino

that he had incurred any of the claimed expenses. Finally, the 2013–2015 tax

returns that Severino prepared for Rita Alicia Llerena claimed the American

Opportunity Credit based on her attending a school called Medvance, but Llerena

testified that she had not attended that school in those years or told Severino that

she had done so. Llerena also testified that 2013–2015 tax returns that Severino

had prepared for her adult daughter and son-in-law falsely claimed educational

credits on their behalf. She further testified that on her 2015 tax return, Severino

had listed her adult son, Mestre, as a dependent, even though she had asked him

not to.

          Though J.L.M. did not testify, Mestre did. On the tax returns of an

individual named Hugh Parks, Mestre was listed as Parks’s dependent nephew and

Mestre’s Social Security number was also provided. Mestre testified that he had

not authorized Severino to use his Social Security number, that he did not know




                                            4
              Case: 18-12336      Date Filed: 09/03/2019    Page: 5 of 20


Parks, and that Parks was not his uncle. He also testified that he was not aware

that he was listed as a dependent on his mother’s 2015 return.

      Severino moved for a judgment of acquittal on all counts, contending in part

that there was no evidence that he had breached any known legal duty with respect

to the § 7206(2) counts; that there was insufficient evidence of a scheme to defraud

with respect to the wire fraud counts; and that there was insufficient evidence that

he had inputted the information on the returns with respect to the wire fraud and

aggravated identity theft counts. The district court denied the motion, and

Severino did not present a defense.

      Severino asked the court to provide the willfulness instruction listed in Basic

Instruction 9.1B of this Court’s Pattern Jury Instructions, which refers to the

“violation of a known legal duty.” Severino noted, however, that the commentary

to the pattern instruction for 26 U.S.C. § 7206(2) appeared to indicate that

instruction B9.1B was “not specifically required and may be subsumed . . . by the

standard instruction.” The court denied the request for the B9.1B instruction,

concluding that it usually applied in cases involving complex tax issues. It

ultimately issued an offense instruction stating, in part, that it is a federal crime “to

willfully aid or assist to prepare under the Internal Revenue laws a document that

is false or fraudulent as to any material matter,” and that the government must

show that the defendant acted “with the intent to do something the defendant knew


                                            5
              Case: 18-12336     Date Filed: 09/03/2019   Page: 6 of 20


the law forbids.” The court also issued an instruction stating that “willfully”

means that an act “was committed voluntarily and purposely, with the intent to do

something the law forbids; that is, with the bad purpose to disobey or disregard the

law.” This instruction also stated that although a defendant must act with intent to

do something the law forbids, he “need not be aware of the specific law or rule that

his conduct may be violating.”

      The jury convicted Severino on all 17 counts. The presentence investigation

report (“PSI”) assigned Severino zero criminal history points. Based on his total

offense level of 20 and criminal history category of I, the recommended guideline

range was 33 to 41 months, plus two years consecutive for the aggravated identity

theft counts. The PSI also mentioned that Severino had grown up in poverty in the

Dominican Republic, had dropped out of school, and had become a U.S. citizen.

      At sentencing, the government argued for a sentence of 41 months plus two

years, noting that Severino had engaged in tax fraud for five years, had caused over

$500,000 in loss for the electronic returns filed from 2013–2015, and had not

accepted responsibility. The government also argued that Severino had exploited

people who trusted him, and who did not speak fluent English or otherwise

understand the tax preparation process. The court interjected that deterrence was a

“major factor,” and that Severino’s was “one of the most unsophisticated tax

frauds” it had seen.


                                          6
              Case: 18-12336     Date Filed: 09/03/2019   Page: 7 of 20


      Severino argued for a sentence of 33 months plus two years, noting his lack

of criminal history. The court responded that Severino’s lack of criminal history

was “not taken into account” because if he had such a history, his guideline range

would be higher. The court also noted Severino’s lack of remorse, observed that

he had engaged in “blatant thievery,” and again emphasized deterrence. The court

stated that Severino’s conduct “paint[ed] a terrible picture” and that “this

apparently is going on in the communities out there.” When invited by the court to

discuss a factor in his favor, Severino responded that he had come to the United

States from poverty at the age of 18. Though the court acknowledged that

Severino was hardworking and dedicated to his family, it went on to state that after

choosing to become a U.S. citizen, he had violated U.S. laws.

      The court stated that it had considered the 18 U.S.C. § 3553(a) factors, the

parties’ arguments, and the PSI, noting that the duration of the conduct, the amount

of loss, deterrence, and lack of remorse were important considerations. With

respect to deterrence, the court stated that “[a]pparently, these people don’t care

about this,” but that they “need[ed] to care” because Severino’s conduct

undermined the tax system. The court ultimately sentenced Severino to a term of

41 months’ imprisonment plus two years.

                                          II.




                                          7
              Case: 18-12336     Date Filed: 09/03/2019    Page: 8 of 20


      We review a failure to give a requested jury instruction for abuse of

discretion, which occurs only where the requested instruction: “(1) was correct;

(2) was not substantially covered by a charge actually given; and (3) dealt with

some point in the trial so important that failure to give the requested instruction

seriously impaired the defendant’s ability to conduct his defense.” United States v.

House, 684 F.3d 1173, 1196 (11th Cir. 2012) (citation omitted). “Jury instructions

are subject to harmless error review.” Id. (quoting United States v. Webb, 655 F.3d
1238, 1249 n.8 (11th Cir. 2011)). An error is harmless if we are satisfied “beyond

a reasonable doubt that the error complained of did not contribute to the verdict

obtained.” Id. (citation omitted). “District courts have broad discretion in

formulating jury instructions provided that the charge as a whole accurately

reflects the law and the facts.” United States v. Arias, 984 F.2d 1139, 1143 (11th

Cir. 1993) (citation and internal quotation marks omitted).

      Section 7206(2) of Title 26 makes it unlawful for any person to willfully aid

or assist in the preparation or presentation of documents under the internal revenue

laws, including tax returns, that are fraudulent or false as to any material matter.

26 U.S.C. § 7206(2). In the context of federal criminal tax statutes, including

§ 7206, the standard for willfulness has been recited as the “voluntary, intentional

violation of a known legal duty.” See, e.g., Cheek v. United States, 498 U.S. 192,

201 (1991) (stating that “the standard for the statutory willfulness requirement is


                                           8
              Case: 18-12336     Date Filed: 09/03/2019   Page: 9 of 20


the ‘voluntary, intentional violation of a known legal duty’”) (citation omitted);

United States v. Pomponio, 429 U.S. 10, 12 (1976) (per curiam) (stating that

“‘willfully’ in these statutes generally connotes a voluntary, intentional violation of

a known legal duty”) (citation omitted); United States v. Brown, 548 F.2d 1194,

1199 (5th Cir. 1977) (“In the misdemeanor and felony tax evasion statutes (26

U.S.C.A. ss 7201 to 7207, inclusive) the word ‘willfully’ generally connotes a

voluntary, intentional violation of a known legal duty.”). The Supreme Court has

noted that given our “complex tax system,” this interpretation of willfulness

protects “taxpayers who earnestly wish to follow the law” and reflects Congress’s

intent to “construct penalties that separate the purposeful tax violator from the

well-meaning, but easily confused, mass of taxpayers.” United States v. Bishop,

412 U.S. 346, 360–61 (1973).

      In Pomponio, a case involving the filing of false tax returns in violation of

26 U.S.C. § 7206(1), the district court instructed the jury that a willful act was one

done “voluntarily and intentionally and with the specific intent to do something

which the law forbids, that is to say with the bad purpose either to disobey or to

disregard the law,” and that good motive alone was never a defense where the act

done was a crime. Pomponio, 429 U.S. at 11 (parentheses omitted). The Fourth

Circuit reversed, concluding that § 7206(1) required a finding of evil motive. Id.

In reversing the Fourth Circuit, the Supreme Court reiterated that willfully simply


                                           9
             Case: 18-12336     Date Filed: 09/03/2019    Page: 10 of 20


meant “a voluntary, intentional violation of a known legal duty” in the tax context.

Id. at 12. The Court ultimately held that the district court had “adequately

instructed the jury on willfulness.” Id. at 13.

      Though they are not binding, our pattern jury instructions are a valuable

resource. See United States v. Dohan, 508 F.3d 989, 994 (11th Cir. 2007) (per

curiam). The pattern instructions contain two alternative willfulness instructions.

The first, B9.1A, states that “willfully” means that an act “was committed

voluntarily and purposely, with the intent to do something the law forbids; that is,

with the bad purpose to disobey or disregard the law.” Eleventh Circuit Pattern

Jury Instructions (Criminal Cases) Basic Instruction 9.1A (2016). The instruction

further states that although the person must act with intent to do something the law

forbids, he need not be aware of the specific law or rule that he is violating. Id.

The second instruction, B9.1B, states that “willfully” means that an act “was done

voluntarily and purposely with the specific intent to violate a known legal duty,

that is, with the intent to do something the law forbids.” Id., Basic Instruction

9.1B. The commentary to B9.1A notes that while the first instruction is

appropriate in most cases where willfulness is an element, the second is

appropriate in tax and currency-structuring cases, which typically involve “highly

technical statutes that present the danger of ensnaring individuals engaged in




                                          10
             Case: 18-12336     Date Filed: 09/03/2019    Page: 11 of 20


apparently innocent conduct.” See id., Annotations and Comments to Basic

Instruction 9.1A (quoting Bryan v. United States, 524 U.S. 184, 194 (1998)).

      The specific offense instruction for § 7206(2) lists five elements that the

government must prove at trial. Id., Offense Instruction 109.2. The last element

states that the defendant must have acted “with the intent to do something the

Defendant knew the law forbids.” Id. The commentary to this instruction notes

that a willful violation of the statute “has been defined as the voluntary, intentional

violation of a known legal duty.” Id., Annotations and Comments to Offense

Instruction 109.2. But it also states that because the specific offense instruction

“incorporates this definition of willfulness in its elements, the committee does not

believe that it is necessary to also include Basic Instruction 9.1B for this offense.”

Id.

      Here, the district court concluded that pattern instruction B9.1B was

inapplicable because Severino’s offense was not particularly complex. It therefore

gave the equivalent of instruction O109.2 for the offense elements and the

equivalent of instruction B9.1A for willfulness. Severino contends that the court’s

failure to give instruction B9.1B was an abuse of discretion.

      Severino is correct that in the context of criminal tax statutes, willfulness is

generally defined as the “voluntary, intentional violation of a known legal duty.”

See, e.g., Cheek, 498 U.S. at 201; Pomponio, 429 U.S. at 12; Bishop, 412 U.S. at


                                          11
             Case: 18-12336     Date Filed: 09/03/2019    Page: 12 of 20


360; Brown, 548 F.2d at 1199; see also Eleventh Circuit Pattern Jury Instructions

(Criminal Cases), Annotations and Comments to Basic Instruction 9.1A (indicating

that this definition is appropriate in tax cases). Nevertheless, the requested

instruction was substantially covered by the given offense instruction, which was

modeled on instruction O109.2 and required the government to prove that Severino

acted “with the intent to do something [he] knew the law forbids.” The

commentary to pattern offense instruction 109.2 specifically states that it

incorporates the definition of willfulness as the “voluntary, intentional violation of

a known legal duty” into its elements, and therefore instruction B9.1B is

unnecessary. See Eleventh Circuit Pattern Jury Instructions (Criminal Cases),

Annotations and Comments to Offense Instruction 109.2. Because Severino’s

requested instruction was subsumed into the offense instruction, the district court

did not abuse its discretion in declining to issue it. See House, 684 F.3d at 1196.

      In addition to the offense instruction, the district court also gave the

equivalent of instruction B9.1A to define willfulness. The commentary to the

pattern jury instructions indicates that B9.1A contains a lesser mens rea than

B9.1B. See Eleventh Circuit Pattern Jury Instructions (Criminal), Annotations and

Comments to Basic Instruction 9.1A. But Severino does not specifically argue that

the jury was misled by this additional instruction. In addition, any error in giving

the instruction was harmless, as it still communicates that willfully means to act


                                          12
              Case: 18-12336     Date Filed: 09/03/2019     Page: 13 of 20


“voluntarily and purposely, with the intent to do something the law forbids; that is

with the bad purpose to disobey or disregard the law.” This formulation is not

substantially different from the offense instruction, and the Supreme Court

concluded that similar language was sufficient to instruct the jury on willfulness in

Pomponio. See Pomponio, 429 U.S. at 11, 13.

                                           III.

      We review challenges to the sufficiency of the evidence de novo, viewing

the evidence in the light most favorable to the government and drawing all

reasonable inferences and credibility choices in favor of the verdict. United States

v. Klopf, 423 F.3d 1228, 1236 (11th Cir. 2005). “Evidence is sufficient to support

a conviction if a reasonable trier of fact could find that the evidence established

guilt beyond a reasonable doubt.” United States v. Guevara, 894 F.3d 1301, 1307

(11th Cir. 2018) (quoting United States v. Bowers, 811 F.3d 412, 424 (11th Cir.

2016)). To establish guilt beyond a reasonable doubt, the evidence need not

“exclude every reasonable hypothesis of innocence,” and the jury is “free to choose

among reasonable constructions of the evidence.” United States v. Cruz-Valdez,

773 F.2d 1541, 1545 (11th Cir. 1985) (en banc) (citation omitted).

                                           A.

      As noted above, 26 U.S.C. § 7206(2) makes it unlawful for any person to

willfully aid or assist in the preparation of a tax return that is fraudulent or false as


                                            13
              Case: 18-12336     Date Filed: 09/03/2019    Page: 14 of 20


to any material matter. 26 U.S.C. § 7206(2). In connection with his challenge to

the district court’s failure to give the jury instruction that he requested, Severino

challenges only the element of willfulness, arguing that the government failed to

prove the intentional violation of a known legal duty. While the government

contends that this standard does not apply, it alternatively asserts that it did show

that Severino violated a known legal duty, pointing to an attestation that every

taxpayer or preparer must sign to verify that a return is accurate. But although

various tax returns were introduced into evidence, there is no indication that the

attestation—which Severino did not sign on any return—was ever called to the

jury’s attention.

      Nevertheless, there is substantial evidence that Severino acted with the

requisite level of willfulness. The given offense instruction, which subsumed the

willfulness instruction that Severino requested, required the government to show

that Severino acted “with the intent to do something [he] knew the law forbids.”

The government’s expert testified that in claiming the American Opportunity

Credit, education expenses had to be paid in the same tax year for which the credit

was claimed and that Form 8863 was supposed to be attached to the tax return.

The form required the name of the student and educational institution attended, and

the amount of expenses incurred—information that witnesses later testified was

never provided to Severino and was falsified. Viewed in the light most favorable


                                           14
             Case: 18-12336     Date Filed: 09/03/2019    Page: 15 of 20


to the government, a reasonable juror could find beyond a reasonable doubt that

Severino acted “with the intent to do something [he] knew the law forbids.”

                                          B.

      To prove wire fraud, the government must show that the defendant:

(1) intentionally participated in a scheme or artifice to defraud a person of money

or property; and (2) used or caused to be used a wire to execute the scheme or

artifice. United States v. Langford, 647 F.3d 1309, 1320 (11th Cir. 2011); 18

U.S.C. § 1343. Although the term “scheme to defraud” is “incapable of precise

definition,” it includes “any pattern or cause of action, including false and

fraudulent pretenses and misrepresentations, intended to deceive others in order to

obtain something of value.” United States v. De La Mata, 266 F.3d 1275, 1298

(11th Cir. 2001) (citation omitted).

      Severino contends that the evidence was insufficient to establish a “scheme

to defraud” because his conduct was not sufficiently sophisticated. But neither the

wire fraud statute nor this Court requires sophistication to establish a scheme to

defraud. See 18 U.S.C. § 1343; De Le Mata, 266 F.3d at 1298. Here, the

government linked Severino to hundreds of tax returns claiming the American

Opportunity Credit without the requisite documentation, and it presented testimony

showing that Severino had claimed the credit on taxpayers’ behalf without any

supporting information or instruction. In light of this evidence, a reasonable juror


                                          15
             Case: 18-12336     Date Filed: 09/03/2019   Page: 16 of 20


could find beyond a reasonable doubt that Severino engaged in a pattern of

fraudulent conduct “intended to deceive others in order to obtain something of

value,” regardless of his lack of sophistication. See De La Mata, 266 F.3d at 1298.

                                         C.

      To prove aggravated identity theft, the government must show that the

defendant: “(1) knowingly transferred, possessed, or used; (2) the means of

identification of another person; (3) without lawful authority; (4) during and in

relation to a felony enumerated in § 1028A(c),” including wire fraud. United

States v. Barrington, 648 F.3d 1178, 1192 (11th Cir. 2011) (citation omitted); 18

U.S.C. § 1028A(a)(1). The government may establish that a defendant acted

“without lawful authority” by showing that an individual’s identity was used

without permission or for an unlawful purpose. See United States v. Zitron, 810
F.3d 1253, 1260 (11th Cir. 2016) (per curiam).

      Here, the evidence was sufficient to support Severino’s convictions on both

aggravated identity theft counts. With respect to Count 16, Severino contends that

because J.L.M. did not testify, there was insufficient evidence to conclude that he

used J.L.M.’s identity without lawful authority. But Oviedo—the individual on

whose tax return J.L.M. was listed as a dependent—testified that he did not know

J.L.M., did not tell Severino that J.L.M. was his niece, did not provide J.L.M.’s

Social Security number, and did not incur any of the education expenses claimed


                                         16
             Case: 18-12336    Date Filed: 09/03/2019   Page: 17 of 20


on his return. Viewing this evidence in the light most favorable to the government,

a reasonable juror could find beyond a reasonable doubt that Severino used

J.L.M.’s Social Security number without lawful authority because it was used for

an improper purpose. See Zitron, 810 F.3d at 1260.

      As to Count 17, Severino contends that a jury could not conclude that he

used Mestre’s identity without lawful authority. But Count 17 of the superseding

indictment refers to the use of Mestre’s identity in January 2016, which

corresponds to Llerena’s 2015 return. Mestre testified that he was not aware that

he was listed as a dependent on Llerena’s 2015 return, and Llerena herself testified

that she had instructed Severino not to list Mestre as a dependent. Based on this

testimony, a reasonable juror could find beyond a reasonable doubt that Severino

used Mestre’s Social Security number without lawful authority.

                                         IV.

      We review the reasonableness of a sentence for an abuse of discretion, first

examining whether the district court committed any significant procedural error and

then whether the sentence is substantively reasonable under the totality of the

circumstances. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010); see

also United States v. Wenxia Man, 891 F.3d 1253, 1275 (11th Cir. 2018) (addressing

argument that district court improperly considered defendant’s national origin as a

matter of substantive reasonableness).


                                         17
             Case: 18-12336      Date Filed: 09/03/2019    Page: 18 of 20


      The district court must impose a sentence that is “sufficient, but not greater

than necessary, to comply with the purposes” in § 3553(a)(2), including the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment, deter criminal conduct, and protect the public. 18 U.S.C.

§ 3553(a)(2). The court must also consider the nature and circumstances of the

offense, the history and characteristics of the defendant, the kinds of sentences

available, the guideline range, pertinent policy statements of the Sentencing

Commission, the need to avoid unwanted sentencing disparities, and the need to

provide restitution. Id. § 3553(a)(1), (3)–(7). Lack of remorse is relevant to

several of these factors, including the defendant’s characteristics and the need to

promote respect for the law and protect the public. United States v. McNair, 605
F.3d 1152, 1231 (11th Cir. 2010). A sentence is substantively unreasonable if a

district court: “(1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” United

States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015) (citation omitted).

“The weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court.” United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007) (citation omitted). Still, “unjustified reliance” on any one factor

“may be a symptom of an unreasonable sentence.” United States v. Pugh, 515


                                           18
               Case: 18-12336   Date Filed: 09/03/2019    Page: 19 of 20
F.3d 1179, 1191 (11th Cir. 2008). “[W]e will remand for resentencing if we are

left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

Clay, 483 F.3d at 743 (citation omitted).

      Race, sex, national origin, creed, religion, and socio-economic status are

factors that are “not relevant in the determination of a sentence.” U.S.S.G.

§ 5H1.10. Regardless of length, a sentence may be unreasonable “if it was

substantially affected by the consideration of impermissible factors.” Clay, 483
F.3d at 745.

      Severino’s sentence is not substantively unreasonable. The district court did

not unjustifiably rely on deterrence or fail to give adequate consideration to the

factors that Severino emphasizes—specifically, his lack of sophistication and lack

of criminal history. While the court emphasized the need for deterrence, it was

within the district court’s discretion to assign this factor weight, and the record

shows that the other § 3553(a) factors were also considered—particularly the

duration of the conduct, the amount of loss, and Severino’s lack of remorse. 18

U.S.C. § 3553(a)(1), (2)(A); Clay, 483 F.3d at 743. Further, the record shows that

the district court did consider Severino’s lack of sophistication and lack of criminal

history. The court noted that Severino’s fraud was not sophisticated, reviewed the


                                            19
             Case: 18-12336     Date Filed: 09/03/2019   Page: 20 of 20


PSI detailing his lack of formal education, and indicated that Severino’s lack of

criminal history had already been factored into his guideline range. That the court

chose to assign greater weight elsewhere was not an abuse of discretion. See Clay,
483 F.3d at 743.

      Further, the district court did not improperly consider Severino’s ethnicity or

immigrant status in imposing sentence. When invited to discuss any factor in his

favor, Severino referenced the fact that he had immigrated to the United States and

worked hard to rise from poverty. The district court referred to Severino’s

immigrant status only to reject that argument, noting that despite becoming a U.S.

citizen, he had chosen to violate the law. This short exchange is insufficient to

show that Severino’s sentence was “substantially affected by the consideration of

impermissible factors.” Id. at 745. In addition, though the court referred to the

conduct at issue “going on in the communities out there” and stated that “these

people don’t care,” there is nothing to suggest that the court was specifically

referring to a particular immigrant community, as Severino contends.

                                         V.

      For the reasons stated above, Severino’s convictions and sentence are

AFFIRMED.




                                          20